UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-2215075 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA (Address of Principal Executive Offices) 19512 (Zip Code) Registrant’s telephone number, including area code: (610) 367-6001 (Former Name or Former Address, if Changed Since Last Report):N/A Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.)(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 2, 2007 Common Stock (no stated par value) 49,135,487 Shares 1 of 37 TABLE OF CONTENTS Part I - Financial Information. Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II - Other Information. Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Exhibits 38 2 of 37 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) Sept 30, December 31, 2007 2006 (unaudited) ASSETS Cash and due from banks $ 93,763 $ 106,627 Interest bearing deposits in banks 5,616 4,576 Total cash and cash equivalents 99,379 111,203 Investment securities held to maturity (fair value approximates $243,593 244,815 250,985 and $249,575 for 2007 and 2006, respectively) Investment securities available for sale, at fair value 1,175,598 1,010,897 Loans and leases held for sale 998 18,515 Loans and leases, less allowance for loan and lease losses of $56,294 and $58,306 for 2007 and 2006, respectively 3,729,509 3,555,116 Premises and equipment, net 61,743 55,231 Accrued interest receivable 27,229 25,625 Bank owned life insurance 101,318 98,638 Goodwill 261,161 263,787 Other intangibles 16,919 19,993 Unconsolidated investments under the equity method 10,058 10,883 Other assets 35,204 31,415 Total assets $ 5,763,931 $ 5,452,288 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non-interest bearing $ 488,557 $ 509,463 Interest-bearing 3,439,266 3,316,170 Total deposits 3,927,823 3,825,633 Securities sold under repurchase agreements and federal funds purchased 445,479 408,084 Short-term borrowings 7,282 9,662 Long-term borrowings 627,460 460,776 Subordinated debt (fixed rate borrowings fair value of $64,270 September 30, 2007) 141,591 142,527 Accrued interest payable and other liabilities 59,974 62,737 Total liabilities 5,209,609 4,909,419 Shareholders’ equity Preferred stock, no stated par value; authorized 1,000,000 shares, none issued - - Common stock, no stated par value; authorized 100,000,000 shares, issued and outstanding 2007 – 49,150,514;2006 – 49,379,056, net of shares in Treasury: 2007 – 477,117; 2006 –209,287 490,872 467,288 Retained earnings 76,888 77,665 Accumulated other comprehensive (loss) income (6,458 ) 1,861 Treasury stock, at cost (6,980 ) (3,945 ) Total shareholders’ equity 554,322 542,869 Total liabilities and shareholders’ equity $ 5,763,931 $ 5,452,288 The accompanying notes are an integral part of these statements. 3 of 37 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 INTEREST INCOME Loans and leases, including fees $ 69,401 $ 64,204 $ 201,926 $ 181,705 Investment securities: Taxable 9,793 9,202 28,985 28,071 Tax-exempt 6,479 4,630 17,894 12,779 Federal funds sold and deposits in banks 54 72 166 254 Total interest income 85,727 78,108 248,971 222,809 INTEREST EXPENSE Deposits 31,886 29,327 92,168 76,905 Securities sold under repurchase agreements and federal funds purchased 4,393 5,147 14,756 14,448 Short-term borrowings 66 33 144 139 Long-term borrowings 10,286 5,136 26,394 15,322 Total interest expense 46,631 39,643 133,462 106,814 Net interest income 39,096 38,465 115,509 115,995 Provision for loan and lease losses 1,420 561 4,032 1,701 Net interest income after provision for loan and lease losses 37,676 37,904 111,477 114,294 NON-INTEREST INCOME Wealth management income 4,359 3,515 12,711 10,256 Service charges on deposit accounts 4,461 4,618 12,873 12,979 Cash management and electronic banking fees 2,241 2,071 6,295 6,194 Other operating income 3,237 1,628 7,090 5,301 Insurance commission and fees 1,556 1,745 5,243 5,216 Mortgage banking income 468 1,047 2,454 3,223 Bank owned life insurance income 1,102 1,749 4,490 3,427 Equity in undistributed net earnings (losses) of unconsolidated investments 226 - (147 ) - Net gains on sales of investment securities 600 49 1,733 870 Total non-interest income 18,250 16,422 52,742 47,466 NON-INTEREST EXPENSES Salaries, wages and employee benefits 20,982 20,261 62,038 61,551 Net premises and equipment 4,867 4,403 14,786 13,119 Advertising and marketing expenses 1,007 890 3,123 3,204 Other operating expenses 7,245 6,904 21,982 20,614 Total non-interest expenses 34,101 32,458 101,929 98,488 Income before income taxes 21,825 21,868 62,290 63,272 Income taxes 5,018 5,244 13,766 15,534 NET INCOME $ 16,807 $ 16,624 $ 48,524 $ 47,738 PER SHARE OF COMMON STOCK Basic earnings $ 0.34 $ 0.34 $ 0.98 $ 0.98 Diluted earnings $ 0.34 $ 0.33 $ 0.97 $ 0.96 Dividends paid in cash $ 0.1626 $ 0.1553 $ 0.4879 $ .04670 The accompanying notes are an integral part of these statements. 4 of 37 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (dollars in thousands) NINE MONTHS ENDED SEPTEMBER 30, 2007 Accumulated Other Compre- Common Retained Comprehensive Treasury hensive Shares Value Earnings Income (Loss) Stock Total Income Balance at December 31, 2006, as previouslyreported 47,940,831 $ 467,288 $ 77,665 $ 1,861 $ (3,945) $ 542,869 Cumulative effect of adoption of FAS No. 159 - - (1,732) - - (1,732) Balance at December 31, 2006, as revised 47,940,831 467,288 75,933 1,861 (3,945) 541,137 Net income - - 48,524 - - 48,524 $ 48,524 Cash dividends declared - - (24,180) - - (24,180) 3% stock dividend 1,444,263 23,389 (23,389) - - - Shares issued under share-based plans, net of excess tax benefits 457,327 (1,766) - - 7,834 6,068 Share-based compensation - 1,961 - - - 1,961 Other comprehensive (loss), net of reclassification adjustment and taxes - - - (8,319) - (8,319) (8,319) Total comprehensive income - $ 40,205 Treasury shares purchased (691,907) - - - (10,869) (10,869) Balance at September 30, 2007 49,150,514 $ 490,872 $ 76,888 $ (6,458) $ (6,980) $ 554,322 September 30, 2007 Before tax Tax (expense) Net of tax amount benefit amount Unrealized(losses) on securities: Unrealized holding(losses) arising during period $ (11,065) $ 3,872 $ (7,193) Less: Reclassification adjustment for gains realized in net income 1,733 (607) 1,126 Other comprehensive (loss), net $ (12,798) $ 4,479 $ (8,319) NINE MONTHS ENDED SEPTEMBER 30, 2006 Accumulated Other Compre- Common Retained Comprehensive Treasury hensive Shares Value Earnings Income Stock Total Income Balance at December 31, 2005 44,683,244 $ 378,078 $ 71,846 $ 3,189 $ (5,445) $ 447,668 Net income - - 47,738 - - 47,738 $ 47,738 Cash dividends declared - - (23,038) - - (23,038) 3% stock dividend 1,443,645 27,499 (27,499) - - - Shares issued under share-based plans 392,806 (624) - - 6,135 5,511 Share-based compensation - 1,826 - - - 1,826 Shares issued for acquisition of Nittany Financial Corp. 3,264,226 58,878 - - 4,188 63,066 Shares issued for acquisition of RESOURCES for Retirement, Inc. 56,000 1,155 - - - 1,155 Other comprehensive (loss), net of reclassification adjustment & taxes - - - (2,727) - (2,727) (2,727) Total comprehensive income - $ 45,011 Treasury shares purchased (677,238) - - - (13,095) (13,095) Balance at September 30, 2006 49,162,683 $ 466,812 $ 69,047 $ 462 $ (8,217) $ 528,104 September 30, 2006 Before tax Tax (expense) Net of tax amount benefit amount Unrealized (losses) on securities: Unrealized holding (losses) arising during period $ (3,325) $ 1,164 $ (2,161) Less: Reclassification adjustment for gains realized in net income 870 (304) 566 Other comprehensive (loss), net $ (4,195) $ 1,468 $ (2,727) The accompanying notes are an integral part of these statements. 5 of 37 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 48,524 $ 47,738 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses 4,032 1,701 Share-based compensation expense 1,961 1,826 Depreciation and amortization 8,021 7,666 Deferred income tax expense (benefit) 354 (392 ) Amortization (accretion) of premiums and discounts on investment securities, net 2,757 (1,670 ) Undistributed net losses of equity-method investments 147 - Investment securities gains, net (1,733 ) (870 ) Loans originated for resale (169,431 ) (177,824 ) Proceeds from sales of loans 144,942 180,835 Gains on sales of loans, net (2,212 ) (3,011 ) Gains on sales of other real estate owned, net (274 ) - Gains on sale of bank building (170 ) - Change in fair value of subordinated debt (1,214 ) - Changes in assets and liabilities: Increase in accrued interest receivable (1,604 ) (3,207 ) (Decrease) increase in accrued interest payable (494 ) 5,758 Increase in other assets (5,648 ) (10,436 ) (Decrease) increase in other liabilities 1,155 (3,346 ) Net cash provided by operating activities 29,113 44,768 CASH FLOWS FROM INVESTING ACTIVITIES Cash paid in excess of cash equivalents for business acquired - (3,516 ) Proceeds from maturities of investment securities held to maturity 7,905 8,372 Purchase of investment securities held to maturity (1,653 ) (112,037 ) Proceeds from sales of investment securities available for sale 8,911 38,566 Proceeds from maturities of investment securities available for sale 103,236 94,249 Purchase of investment securities available for sale (263,127 ) (128,308 ) Net increase in loans and leases (162,938 ) (271,762 ) Purchases of premises and equipment (10,457 ) (2,560 ) Proceeds from the sale of other real estate owned 1,879 - Proceeds for sale of bank building 399 - Net cash used in investing activities (315,845 ) (376,996 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in interest and non-interest bearing demand deposits and savings accounts 68,074 85,854 Net increase in certificates of deposit 34,116 129,548 Net increase in securities sold under agreements to repurchase and federal funds purchased 37,395 158,572 Net decrease in short-term borrowings (2,380 ) (2,219 ) Proceeds from new long-term borrowings 400,000 - Repayments of long-term borrowings (233,315 ) (35,870 ) Issuance of subordinated debentures - 15,464 Shares issued under share-based plans 1,840 1,732 Excess tax benefits on share-based plans 257 416 Purchase of treasury stock (6,899 ) (9,316 ) Cash dividends (24,180 ) (23,038 ) Net cash provided by financing activities 274,908 321,143 Net decrease in cash and cash equivalents (11,824 ) (11,085 ) Cash and cash equivalents at beginning of year 111,203 122,459 Cash and cash equivalents at September 30 $ 99,379 $ 111,374 The accompanying notes are an integral part of these statements. 6 of 37 UNAUDITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments, unless otherwise noted) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods.All significant inter-company balances and transactions have been eliminated. Share and per share information for 2007 has been restated for a 3% stock dividend paid September 28, 2007.Certain amounts in the prior periods have been reclassified to conform to the current period presentation. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.The results of operations for the nine-month period ended September 30, 2007 are not necessarily indicative of the results to be expected for the full year. 2.ACQUISITIONS AND DISPOSITIONS Proposed Merger with KNBT Bancorp On September 6, 2007, National Penn Bancshares, Inc. (“National Penn”) and KNBT Bancorp, Inc. (“KNBT”) entered into an Agreement and Plan of Merger, under which KNBT would merge with and into National Penn in a stock transaction valued at approximately $464.6 million.KNBT is a Pennsylvania bank holding company with, as of September 30, 2007, $2.87 billion in assets, $1.92 billion in deposits and $1.41 billion in trust assets under management or administration.The merger agreement also provides for the merger of KNBT’s principal subsidiary, Keystone Nazareth Bank & Trust Company, with and into National Penn’s principal subsidiary, National Penn Bank, with National Penn Bank surviving the merger as a wholly-owned subsidiary of National Penn. Under the terms of the merger agreement, which was unanimously approved by the boards of directors of both companies, KNBT shareholders will be entitled to exchange each share of KNBT common stock for 1.03 shares of National Penn common stock, which reflects the 3% stock dividend paid by National Penn on September 28, 2007. The transaction, anticipated to close in the first quarter 2008, is subject to several conditions and contingencies, including approvals by the Board of Governors of the Federal Reserve System and the Office of the Comptroller of the Currency, and the affirmative vote of the shareholders of KNBT and the shareholders of National Penn.All directors and certain executive officers of KNBT (collectively holding approximately 5.21% of the issued and outstanding shares of KNBT common stock and approximately 9.52% of the fully diluted shares of KNBT common stock) have agreed in letter agreements signed with National Penn to vote in favor of the merger.All directors and certain executive officers of National Penn (collectively holding approximately 2.47% of the issued and outstandingshares of National Penn common stock and approximately 5.06% of the fully diluted shares of National Penn common stock) have agreed in letter agreements signed with KNBT to vote in favor of the merger.No assurance can be given that all required approvals will be obtained, that all other closing conditions will be satisfied or waived, or that the transaction will in fact be consummated. Proposed Acquisition of Christiana Bank and Trust Company On June 25, 2007, National Penn entered into an Agreement of Reorganization and Merger under which National Penn would acquire Christiana Bank & Trust Company (“Christiana”) in a stock and cash transaction valued at approximately $56.5 million.Christiana is a Delaware-chartered banking corporation with, as of September 30, 2007, approximately $163.6 million in assets, $140.6 million in deposits, and $4.2 billion in trust assets under management or administration.The merger agreement provides for the merger of a direct wholly-owned subsidiary of National Penn with and into Christiana, with Christiana surviving the merger as a wholly-owned subsidiary of National Penn. 7 of 37 Under the terms of the merger agreement, which was unanimously approved by the boards of directors of both companies, Christiana stockholders will be entitled to exchange each share of Christiana common stock for 2.241 shares of National Penn common stock or $37.69 in cash.This exchange ratio is subject to further adjustment as set forth in the definitive agreement based on changes in the market price of National Penn common stock.Christiana stockholders may elect to receive cash, National Penn common stock, or a combination of both for their Christiana stock.Additionally, the elections of Christiana stockholders are further subject to allocation procedures that are intended to result in the exchange of 20% of the Christiana stock for cash, and the remaining 80% exchanged for shares of National Penn common stock. The transaction, anticipated to close in the first quarter of 2008, is subject to several conditions and contingencies, including approvals by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Delaware Office of the State Bank Commissioner and the affirmative vote of the stockholders of Christiana.All directors and certain executive officers of Christiana (collectively holding approximately 21.4 % of the issued and outstanding shares of Christiana common stock and approximately 31.7% of the fully diluted shares of Christiana common stock) have agreed in letter agreements signed with National Penn to vote in favor of the merger.No assurance can be given that all required approvals will be obtained, that all other closing conditions will be satisfied or waived, or that the transaction will in fact be consummated. 3.LOANS The Company identifies a loan as impaired when it is probable that interest and principal will not be collected according to the contractual terms of the loan agreement.The total balance of impaired loans was $8.44 million on September 30, 2007.The total balance of impaired loans with a specific valuation allowance at September 30, 2007 was $1.56 million; the specific valuation allowance allocated to these impaired loans was $1.08 million.The total balance of impaired loans without a specific valuation allowance was $6.87 million. The Company recognizes income on impaired loans under the cash basis when the loans are both current and the collateral on the loan is sufficient to cover the outstanding obligation to the Company.If these factors do not exist, the Company will not recognize income on such loans. 4.SHAREHOLDERS’ EQUITY On August 22, 2007, the Company’s Board of Directors declared a 3% common stock dividend paid on September 28, 2007 to shareholders of record on September 7, 2007.Based on the number of common shares outstanding on the record date, the Company issued 1.44 million new shares. On July 25, 2007, the Company’s Board of Directors declared a cash dividend of $0.1626 per share paid on August 17, 2007, to shareholders of record on August 4, 2007. The Company is authorized by its Board of Directors to repurchase up to 2,121,800 shares of common stock to be used to fund the Company’s dividend reinvestment plan, share compensation plans, share-based benefit plans, and employee stock purchase plan.As of December 31, 2006, the Company repurchased a total of 432,957 shares under this repurchase authorization.During the nine-months ended September 30, 2007, an additional 691,907 shares were repurchased at a weighted average price of $15.71 per share. 5.EARNINGS PER SHARE The components of the Company’s basic and diluted earnings per share are as follows (in thousands, except per share data): Three-Months Ended September 30, 2007 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 16,807 49,147 $ 0.34 Effect of dilutive securities: Options - 494 - Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 16,807 49,641 $ 0.34 8 of 37 Nine Months Ended September 30, 2007 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 48,524 49,445 $ 0.98 Effect of dilutive securities Options - 609 (0.01 ) Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 48,524 50,054 $ 0.97 Restricted shares totaling 21,273 with grant prices of $18.82 to $19.48 per share and options to purchase shares of common stock totaling 1,842,937 with grant prices of $17.67 to $21.49 per share were outstanding for the three and nine months ended September 30, 2007. Three-Months Ended September 30, 2006 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 16,624 49,169 $ 0.34 Effect of dilutive securities: Options - 843 (0.01 ) Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 16,624 50,012 $ 0.33 Nine Months Ended September 30, 2006 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 47,738 48,808 $ 0.98 Effect of dilutive securities Options - 856 (0.02 ) Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 47,738 49,664 $ 0.96 Restricted shares totaling 18,910 with a grant price of $19.48 per share and options to purchase shares of common stock totaling 1,395,149 with grant prices of $19.45 to $21.50 per share were outstanding for the three and nine months September 30, 2006. The restricted shares outstanding for the three and nine months ended September 30, 2007 and 2006 were not included in the computation of diluted earnings per share as the contingencies related to these shares had not been met for those periods.The options were not included in the computation of diluted earnings per share for the three and nine months ended September 30, 2007 and 2006 because the option exercise price was greater than the average market price. 6.SEGMENT REPORTING Statement of Financial Accounting Standard (“SFAS”) No. 131, Segment Reporting, establishes standards for public business enterprises to report information about operating segments in their annual financial statements and requires that those enterprises report selected information about operating segments in subsequent interim financial reports issued to shareholders.It also established standards for related disclosure about products and services, geographic areas, and major customers.Operating segments are components of an enterprise, which are evaluated regularly by the chief operating decision-maker in deciding how to allocate and assess resources and performance.The Company’s chief operating decision-maker is the Chief Executive Officer.The Company has applied the aggregation criteria set forth in SFAS No. 131 for its National Penn operating segments to create one reportable segment, “Community Banking.” 9 of 37 The Company’s community banking segment consists of commercial and retail banking.The community banking business segment is managed as a single strategic unit, which generates revenue from a variety of products and services provided by NPB.For example, commercial lending is dependent upon the ability of NPB to fund itself with retail deposits and other borrowings and to manage interest rate and credit risk.This situation is also similar for consumer and residential mortgage lending. The Company also has several other operating segments.These non-reportable segments include National Penn Investors Trust Company, National Penn Life Insurance Company, National Penn Leasing, National Penn Capital Advisors, Inc., National Penn Insurance Agency, Inc., Vantage Investment Advisors, L.L.C., and National Penn Bancshares, Inc. (the Parent) and are included in the “Other” category.These operating segments within the Company’s operations do not have similar characteristics to the community banking operations and do not individually or in the aggregate meet the quantitative thresholds requiring separate disclosure.The operating segments in the “Other” category earn revenues primarily through the generation of fee income and are also aggregated based on their similar economic characteristics, products and services, type or class of customer, methods used to distribute products and services and/or nature of their regulatory environment.The identified segments reflect the manner in which financial information is currently evaluated by management. The accounting policies used in this disclosure of operating segments are the same as those described in the summary of significant accounting policies.The consolidating adjustments reflect certain eliminations of inter-segment revenues, cash and investment in subsidiaries. Reportable segment-specific information and reconciliation to consolidated financial information is as follows(in thousands): As of and for the Nine Months Ended September 30, 2007 Community Banking Other Consolidated Total assets $ 5,018,843 $ 745,088 $ 5,763,931 Total deposits 3,927,823 - 3,927,823 Net interest income (loss) 120,581 (5,072 ) 115,509 Total non-interest income 32,816 19,926 52,742 Total non-interest expense 83,866 18,063 101,929 Net income (loss) 50,706 (2,182 ) 48,524 As of and for the Nine Months Ended September 30, 2006 Community Banking Other Consolidated Total assets $ 4,656,496 $ 691,052 $ 5,347,548 Total deposits 3,772,102 - 3,772,102 Net interest income (loss) 120,902 (4,907 ) 115,995 Total non-interest income 31,248 16,218 47,466 Total non-interest expense 83,394 15,094 98,488 Net income (loss) 50,706 (2,548 ) 47,738 7.SHARE-BASED COMPENSATION At September 30, 2007, the Company had certain compensation plans authorizing the Company to grant various share-based employee and non-employee director awards, including common stock, options, restricted stock, restricted stock units and other stock-based awards (collectively, “Plans”).The Company accounts for these Plans in accordance with Statement of Financial Accounting Standard No. 123(R),
